DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 12/09/2022.
Claims 1-20 are pending and have been examined here. 
Response to Arguments
 Applicant argues, on pages 12-17, that the 35 U.S.C. 103 rejection should be withdrawn since the claimed subject matter of claims 1, 9, and 17 is indeed supported by the provisional application, and therefore the Stark reference of record should not count as prior art. Examiner respectfully disagrees. 
Examiner respectfully points to the final two limitations outlined in Applicant’s table on pages 14-15 of Applicant’s Response. The limitations recite the use of a location determining device of an unattended vehicle to determine the coordinates of the location determining device, and further recite that in response to this determination of the coordinates, that a control signal is caused to be sent to the unattended vehicle that causes the unattended vehicle to open or unlock such that the unattended vehicle is able to receive the item. Nothing in the cited paragraphs or figures in this table mentions a vehicle, an unattended vehicle, coordinates of such a vehicle being determined, or any unlock or opening signal sent to any vehicle. Furthermore, the remainder of the specification of the provisional application is silent regarding these elements as well. Furthermore, one of ordinary skill in the art would not understand that an unattended vehicle and open or unlock signals are disclosed upon reading the specification of the provisional application. Therefore, the provisional application does not support these limitations, claims 1, 8, and 17 are not afforded the priority date of the provisional application, the Stark reference of record is prior art, and the 35 U.S.C 103 rejection is maintained. Applicant’s arguments are found unpersuasive. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.61/952,163, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the disclosure of the provisional application (referenced above) is completely silent as to the limitations in the present application which reference determining an unattended vehicle as a delivery location for the package. As such, the present application is given the priority date of its parent application only, and not the provisional application referenced. Therefore the effective filing date for claims 1-20 is 03/06/2015. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melechko et al. (U.S. Patent No. 7,962,422; hereinafter "Melechko") in view of Stark et al. (U.S. PG Pub. No. 20170017920; hereinafter "Stark") further in view of Mclellan et al. (U.S. PG Pub. No. 20020178016; hereinafter "Mclellan").
As per claim 1, Melechko teaches:
A method for delivering an item to an alternative final delivery destination the method comprising:
Melechko teaches a method for determining alternative delivery destinations. (Melechko: abstract)
receiving the item at a facility within a delivery network;
Melechko teaches that an order placed by a user may be fulfilled by a merchant and shipped from an origin to a destination and therefore teaches that the item may be received at a facility within a delivery network. (Melechko: col. 2 lines 13-16; col. 3 lines 4-21; col. 5 lines 5-20; col. 6 lines 57-60)
receiving, via a data transmission computer network, shipping information/data for the item, the shipping information/data, input at a client device, indicating the item to be delivered to an original consignee by a carrier and comprising at least a default delivery location;
 Melechko teaches that the user may select a plurality of delivery destinations for an item, one of which is a preferred destination. (Melechko: col. 4, lines 39-45) Melechko therefore teaches receiving shipping information for an item comprising a default (preferred) delivery location. Melechko further teaches a client device 115 which is used to receiving shipping information/data for an item. (Melechko: col. 3, lines 45-52, col. 4 lines 1-9) Melechko further teaches the communication between the client device and the system over a network 118. (Melechko: Fig. 1, col. 1, lines 55-65)
With respect to the following limitation:
determining whether the original consignee is one participant among a plurality of participants in an alternate consignee delivery network, each participant being able to (i) act as a selectable alternative consignee at a respective final delivery destination for one or more of the plurality of participants and (ii) select, via the client device, an alternative consignee from among the plurality of participants in the alternative consignee delivery network;
 Melechko teaches that the user may also order the listing of alternative delivery sites. (Melechko: col. 1, lines 33-44; col. 4, lines 53-57) Melechko further teaches the selection of alternative delivery sites using an electronic commerce application 121 on a client device. (Melechko: col. 4 lines 34-41)
To the extent that Melechko does not explicitly teach an alternate consignee delivery network in which the original consignee is a participant among a plurality of participants, Stark teaches this element. Stark teaches a system for delivery to vehicles wherein the system may store profile information for each user which includes vehicles to which the user would like their package delivered as well as alternative package delivery locations, wherein stored in the profile of the user may be a consent for packages of other users to be placed in the vehicle. (Stark: paragraphs [0022-24, 64]) In teaching that each user may be allocated a user profile, and permission must be stored in a user profile for other users' packages to be placed into the vehicle, Stark teaches an alternative consignee delivery network wherein participants may act as alternative consignees and select alternative consignees from the network. Stark teaches combining the above elements with the teachings of Melechko for the benefit of providing an improved method of delivering shipments to a customer, wherein a high security and a high comfort should be achieved. (Stark: paragraph [0011]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stark with the teachings of Melechko to achieve the aforementioned benefits.
With respect to the following limitation:
in response to a determination that the original consignee is among the plurality of participants in the alternative consignee delivery network, determining that the original consignee has not indicated a first priority alternative consignee among the plurality of participants in the alternative consignee delivery network, wherein the first priority alternative consignee is associated with a respective alternative delivery location;
Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) As outlined above, Stark teaches a system wherein a user may be part of an alternative delivery consignee network. (Stark: paragraphs [0022-24, 64]) The motivation to combine Stark persists. Melechko in view of Stark, however, does not appear to explicitly teach that the determination as to whether the user has indicated an alternative consignee occurs in response to a determination that the user is part of the network. 
Mclellan, however, teaches that prior to determining whether a user has established a preferred alternative delivery location, a system may first perform a check to determine whether the user is registered with the system so that their preference information can be referenced. (Mclellan: paragraphs [0038, 54, 58]) Mclellan teaches combining the above elements with the teachings of Melechko in view of Stark for the benefit of streamlining the process for future deliveries. (Mclellan: paragraph [0038]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mclellan with the teachings of Melechko in view of Stark to achieve the aforementioned benefits.  
Melechko in view of Stark further in view of McLellan  further teaches:
at least partially in response to the determining that the original consignee has not indicated the first priority alternative consignee, determining, using a location determining device of an unattended vehicle associated with the original consignee, a first set of coordinates of the location determining device;
Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) Melechko further teaches the use of a GPS system to determine locations and therefore teaches the receipt of location coordinates. (Melechko: col. 4 lines 1-9) Stark teaches that when a delivery to a vehicle occurs (which may comprise either an original delivery to a vehicle, or an alternative delivery to a vehicle of another user upon determination that the first vehicle is unavailable), the system may receive position information from a location determining device comprising a satellite navigation device of the vehicle. (Stark: paragraphs [0022-24, 30-31,35-36, 39, 63-64]) The motivation to combine Stark persists.
and at least partially in response to the determining of the first set of coordinates, causing, by one or more processors, a control signal to be sent the unattended vehicle that causes the unattended vehicle to open or unlock such that the unattended vehicle is able to receive the item.
 Stark teaches that when a delivery to a vehicle occurs (which may comprise either an original delivery to a vehicle, or an alternative delivery to a vehicle of another user upon determination that the first vehicle is unavailable), the system may receive position information from a location determining device comprising a satellite navigation device of the vehicle. (Stark: paragraphs [0022-24, 30-31,35-36, 39, 63-64]) Stark further teaches that after position information for the vehicle has been sent to the deliver courier, the courier may then be allowed into the vehicle by sending a control signal to the vehicle that causes the vehicle to open or unlock so that the courier may deposit the item. (Stark: paragraphs [0040-41, 67-70, 73) The motivation to combine Stark persists. In teaching that the position information must first be sent so that the courier may locate the vehicle, Stark teaches that the unlocking of the vehicle may be at least partially in response to the determining of the position of the vehicle.
As per claim 6, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 1, as outlined above, and further teaches: 
further comprising: providing, via the network, to the client device, notification that the item was delivered;
Stark further teaches that an SMS or an email may be sent to a customer notifying them that the package has been dropped off in the vehicle. (Stark: paragraph [0075]) The motivation to combine Stark persists. 
and providing, via the network, to the client device, a user interface configured to receive confirmation.
 Melechko further teaches that the user may be provided with an interface which receives confirmation from the user as to the alternative delivery site. (Melechko: col. 4 lines 34-41, See col. 3 lines 40-52 regarding browser interfaces)
As per claim 7, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 1, as outlined above, and further teaches: 
further comprising: providing, via the network, to the client device, a user interface configured to enable the original consignee to indicate that the item should be delivered to the default delivery location.
 Melechko further teaches that the user may be provided with an interface which receives confirmation from the user as to the alternative delivery site. (Melechko: col. 4 lines 34-41) Melechko further teaches that the user may select the original location, however, at a new time period. (Melechko: col. 6 lines 39-55, See col. 3 lines 40-52 regarding browser interfaces))
As per claim 8, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 1, as outlined above, and further teaches: 
further comprising: providing, via the network, to the client device, a user interface configured to enable the original consignee to register as one of the one or more alternative consignees, enabling other original consignees to select the original consignee as one of their alternative consignees.
 Stark teaches a system for delivery to vehicles wherein the system may store profile information for each user which includes vehicles to which the user would like their package delivered as well as alternative package delivery locations, wherein stored in the profile of the user may be a consent for packages of other users to be placed in the vehicle. (Stark: paragraphs [0022-24, 64]) Mclellan further teaches a registration interface allowing a user to register their alternative delivery location preferences. (Mclellan: paragraphs [0038, 40, 58]) See col. 3 lines 40-52 regarding browser interfaces used to receive information into the system.  The motivations to combine Stark and Mclellan persist.
As per claim 9, Melechko teaches:
A system for delivering an item to an alternative final delivery destination, the system comprising:
Melechko teaches a method for determining alternative delivery destinations. (Melechko: abstract)
a carrier system, comprising one or more processors, that operates to: receive, over a wired or wireless protocol computer network and via input at a user interface of a client device, shipping information for the item, the item located at a facility within a delivery network, the shipping information indicating the item to be delivered to an original consignee by a carrier and comprising at least a default delivery location;
 Melechko teaches that the user may select a plurality of delivery destinations for an item, one of which is a preferred destination. (Melechko: col. 4, lines 39-45) Melechko therefore teaches receiving shipping information for an item comprising a default (preferred) delivery location. Melechko further teaches a client device 115 which is used to receiving shipping information/data for an item. (Melechko: col. 3, lines 45-52, col. 4 lines 1-9) Melechko further teaches the communication between the client device and the system over a network 118. (Melechko: Fig. 1, col. 1, lines 55-65) Melechko teaches that the system may be implemented on one or more processors containing memory which may store program code. (Melechko: col. 9, lines 47-67, col. 10, lines 9-67)
With respect to the following limitation:
determine whether the original consignee is one participant among a plurality of participants in an alternate consignee delivery network;
Melechko teaches that the user may also order the listing of alternative delivery sites. (Melechko: col. 1, lines 33-44; col. 4, lines 53-57) Melechko further teaches the selection of alternative delivery sites using an electronic commerce application 121 on a client device. (Melechko: col. 4 lines 34-41)
To the extent that Melechko does not explicitly teach an alternate consignee delivery network in which the original consignee is a participant among a plurality of participants, Stark teaches this element. Stark teaches a system for delivery to vehicles wherein the system may store profile information for each user which includes vehicles to which the user would like their package delivered as well as alternative package delivery locations, wherein stored in the profile of the user may be a consent for packages of other users to be placed in the vehicle. (Stark: paragraphs [0022-24, 64]) In teaching that each user may be allocated a user profile, and permission must be stored in a user profile for other users' packages to be placed into the vehicle, Stark teaches an alternative consignee delivery network wherein participants may act as alternative consignees and select alternative consignees from the network. Stark teaches combining the above elements with the teachings of Melechko for the benefit of providing an improved method of delivering shipments to a customer, wherein a high security and a high comfort should be achieved. (Stark: paragraph [0011]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stark with the teachings of Melechko to achieve the aforementioned benefits.  
With respect to the following limitation:
upon determination that the original consignee is among the plurality of participants in the alternative consignee delivery network, determine, based at least in part on whether a selection was made to the user interface of the client device, whether the original consignee has indicated a first priority alternative consignee among the plurality of participants in the alternative consignee delivery network, wherein the first priority alternative consignee is associated with a respective alternative delivery location;
Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) As outlined above, Stark teaches a system wherein a user may be part of an alternative delivery consignee network. (Stark: paragraphs [0022-24, 64]) The motivation to combine Stark persists. Melechko in view of Stark, however, does not appear to explicitly teach that the determination as to whether the user has indicated an alternative consignee occurs in response to a determination that the user is part of the network. 
Mclellan, however, teaches that prior to determining whether a user has established a preferred alternative delivery location, a system may first perform a check to determine whether the user is registered with the system so that their preference information can be referenced. (Mclellan: paragraphs [0038, 54, 58]) Mclellan teaches combining the above elements with the teachings of Melechko in view of Stark for the benefit of streamlining the process for future deliveries. (Mclellan: paragraph [0038]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mclellan with the teachings of Melechko in view of Stark to achieve the aforementioned benefits.  
Melechko in view of Stark further in view of McLellan  further teaches:
and the delivery network, comprising one or more facilities or third party car monitoring service, that operates to: based on whether the original consignee has indicated, via the user interface, the first priority alternative consignee among the one or more alternative consignees, determine, via a location determining device of an unattended vehicle associated with the original consignee or the first priority alternative consignee, a first set of coordinates of the location determining device;
Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) Melechko further teaches the use of a GPS system to determine locations and therefore teaches the receipt of location coordinates. (Melechko: col. 4 lines 1-9) Stark teaches that when a delivery to a vehicle occurs (which may comprise either an original delivery to a vehicle, or an alternative delivery to a vehicle of another user upon determination that the first vehicle is unavailable), the system may receive position information from a location determining device comprising a satellite navigation device of the vehicle. (Stark: paragraphs [0022-24, 30-31,35-36, 39, 63-64]) Stark further teaches a central device 3 which may act as a car monitoring service which coordinates with the courier and the vehicle users. (Stark: paragraphs [0056-65], generally, Figs. 2, 3) The motivation to combine Stark persists.
and at least partially in response to the determining of the first set of coordinates, send, by the one or more processors, a control signal to the unattended vehicle that causes the unattended vehicle to open or unlock such that the item is able to be placed in the unattended vehicle.
 Stark teaches that when a delivery to a vehicle occurs (which may comprise either an original delivery to a vehicle, or an alternative delivery to a vehicle of another user upon determination that the first vehicle is unavailable), the system may receive position information from a location determining device comprising a satellite navigation device of the vehicle. (Stark: paragraphs [0022-24, 30-31,35-36, 39, 63-64]) Stark further teaches that after position information for the vehicle has been sent to the deliver courier, the courier may then be allowed into the vehicle by sending a control signal to the vehicle that causes the vehicle to open or unlock so that the courier may deposit the item. (Stark: paragraphs [0040-41, 67-70, 73) The motivation to combine Stark persists. In teaching that the position information must first be sent so that the courier may locate the vehicle, Stark teaches that the unlocking of the vehicle may be at least partially in response to the determining of the position of the vehicle.
As per claim 11, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 9, as outlined above, and further teaches: 
wherein the carrier system further operates to: determine, subsequent to the reception of the shipping information for the item, whether the original consignee has elected to enable shipments to be delivered to at least one alternative consignee;
Melechko teaches that the system may identify one or more alternate delivery sites which have been predetermined/preselected by a customer. (Melechko: col. 4, lines 57-67, col. 8, lines 14-25)
and in an instance in which the original consignee has not elected to enable shipments to be delivered to the at least one alternative consignee, provide a user interface configured to notify the original consignee of the item and allow one of registration or a single-time selection of the first priority alternative consignee.
 Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24)
As per claim 12, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 9, as outlined above, and further teaches: 
wherein the memory and program code are further configured to, with the processor, cause the apparatus to: in an instance in which the original consignee has not indicated the first priority alternative consignee or other candidate alternative consignee provide cost advantages over the first priority alternative consignee, receive a current GPS location of a mobile device of the original consignee;
Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) Melechko further teaches that the GPS location of the user may be queried to determine the alternative locations presented to the user for selection. (Melechko: col. 3 lines 65-67, col. 4 lines 1-12)
and provide one or more candidate alternative consignees based on the current GPS location of the mobile device of the original consignee.
 Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) Melechko further teaches that the GPS location of the user may be queried to determine the alternative locations presented to the user for selection. (Melechko: col. 3 lines 65-67, col. 4 lines 1-12)
As per claim 15, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 9, as outlined above, and further teaches: 
wherein the memory and program code are further configured to, with the processor, cause the apparatus to: provide, over a wired or wireless protocol computer network, to the client device, a user interface element of the user interface configured to enable the original consignee to indicate that the item should be delivered to the default delivery location.
 Melechko further teaches that the user may be provided with an interface which receives confirmation from the user as to the alternative delivery site. (Melechko: col. 4 lines 34-41) Melechko further teaches that the user may select the original location, however, at a new time period. (Melechko: col. 6 lines 39-55, See col. 3 lines 40-52 regarding browser interfaces))
As per claim 16, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 9, as outlined above, and further teaches: 
wherein the memory and program code are further configured to, with the processor, cause the apparatus to: provide, over the wired or wireless protocol computer network, to the client device, a user interface element of the user interface configured to enable the original consignee to register as one of the one or more alternative consignees, enabling other original consignees to select the original consignee as one of their alternative consignees.
 Stark teaches a system for delivery to vehicles wherein the system may store profile information for each user which includes vehicles to which the user would like their package delivered as well as alternative package delivery locations, wherein stored in the profile of the user may be a consent for packages of other users to be placed in the vehicle. (Stark: paragraphs [0022-24, 64]) Mclellan further teaches a registration interface allowing a user to register their alternative delivery location preferences. (Mclellan: paragraphs [0038, 40, 58]) See col. 3 lines 40-52 regarding browser interfaces used to receive information into the system.  The motivations to combine Stark and Mclellan persist.
As per claim 17, Melechko teaches:
A system for delivering an item to an alternative final delivery destination, the system comprising:
Melechko teaches a method for determining alternative delivery destinations. (Melechko: abstract)
a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion configured to receive, over a computer network, shipping information for the item, the item located at a facility within a delivery network, the shipping information, input at a client device, indicating the item to be delivered to an original consignee by a carrier and comprising at least a default delivery location;
 Melechko teaches that the user may select a plurality of delivery destinations for an item, one of which is a preferred destination. (Melechko: col. 4, lines 39-45) Melechko therefore teaches receiving shipping information for an item comprising a default (preferred) delivery location. Melechko further teaches a client device 115 which is used to receiving shipping information/data for an item. (Melechko: col. 3, lines 45-52, col. 4 lines 1-9) Melechko further teaches the communication between the client device and the system over a network 118. (Melechko: Fig. 1, col. 1, lines 55-65) Melechko teaches that the system may be implemented on one or more processors containing memory which may store program code. (Melechko: col. 9, lines 47-67, col. 10, lines 9-67)
With respect to the following limitation:
an executable portion configured to determine whether the original consignee is one participant among a plurality of participants in an alternate consignee delivery network;
Melechko teaches that the user may also order the listing of alternative delivery sites. (Melechko: col. 1, lines 33-44; col. 4, lines 53-57) Melechko further teaches the selection of alternative delivery sites using an electronic commerce application 121 on a client device. (Melechko: col. 4 lines 34-41)
To the extent that Melechko does not explicitly teach an alternate consignee delivery network in which the original consignee is a participant among a plurality of participants, Stark teaches this element. Stark teaches a system for delivery to vehicles wherein the system may store profile information for each user which includes vehicles to which the user would like their package delivered as well as alternative package delivery locations, wherein stored in the profile of the user may be a consent for packages of other users to be placed in the vehicle. (Stark: paragraphs [0022-24, 64]) In teaching that each user may be allocated a user profile, and permission must be stored in a user profile for other users' packages to be placed into the vehicle, Stark teaches an alternative consignee delivery network wherein participants may act as alternative consignees and select alternative consignees from the network. Stark teaches combining the above elements with the teachings of Melechko for the benefit of providing an improved method of delivering shipments to a customer, wherein a high security and a high comfort should be achieved. (Stark: paragraph [0011]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stark with the teachings of Melechko to achieve the aforementioned benefits.  
With respect to the following limitation:
an executable portion configured to, upon determination that the original consignee is among the plurality of participants in the alternative consignee delivery network, determine whether the original consignee has indicated a first priority alternative consignee among the plurality of participants in the alternative consignee delivery network, wherein the first priority alternative consignee is associated with a respective alternative delivery location;
Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) As outlined above, Stark teaches a system wherein a user may be part of an alternative delivery consignee network. (Stark: paragraphs [0022-24, 64]) The motivation to combine Stark persists. Melechko in view of Stark, however, does not appear to explicitly teach that the determination as to whether the user has indicated an alternative consignee occurs in response to a determination that the user is part of the network. .
Mclellan, however, teaches that prior to determining whether a user has established a preferred alternative delivery location, a system may first perform a check to determine whether the user is registered with the system so that their preference information can be referenced. (Mclellan: paragraphs [0038, 54, 58]) Mclellan teaches combining the above elements with the teachings of Melechko in view of Stark for the benefit of streamlining the process for future deliveries. (Mclellan: paragraph [0038]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mclellan with the teachings of Melechko in view of Stark to achieve the aforementioned benefits.  
Melechko in view of Stark further in view of McLellan  further teaches:
and in an instance in which a determination is made that the original consignee has indicated the first priority alternative consignee among the one or more alternative consignees, send a control signal to an unattended vehicle associated with the first priority alternative consignee to open or unlock the unattended vehicle for delivery of the item from the facility to the unattended vehicle as a final delivery location instead of the default delivery location.
Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) Melechko further teaches the use of a GPS system to determine locations and therefore teaches the receipt of location coordinates. (Melechko: col. 4 lines 1-9) Stark teaches that when a delivery to a vehicle occurs (which may comprise either an original delivery to a vehicle, or an alternative delivery to a vehicle of another user upon determination that the first vehicle is unavailable), the system may receive position information from a location determining device comprising a satellite navigation device of the vehicle. (Stark: paragraphs [0022-24, 30-31,35-36, 39, 63-64]) Stark further teaches a central device 3 which may act as a car monitoring service which coordinates with the courier and the vehicle users. (Stark: paragraphs [0056-65], generally, Figs. 2, 3) Stark further teaches that after position information for the vehicle has been sent to the deliver courier, the courier may then be allowed into the vehicle by sending a control signal to the vehicle that causes the vehicle to open or unlock so that the courier may deposit the item. (Stark: paragraphs [0040-41, 67-70, 73) The motivation to combine Stark persists. In teaching that the position information must first be sent so that the courier may locate the vehicle, Stark teaches that the unlocking of the vehicle may be at least partially in response to the determining of the position of the vehicle. 
As per claim 18, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 17, as outlined above, and further teaches: 
further comprising: the computer program product comprising an executable portion configured to provide, via the network, to the client device, notification that the item was delivered, the notification comprising information indicative of which of the one or more alternative consignees to which the item was delivered;
Stark further teaches that an SMS or an email may be sent to a customer notifying them that the package has been dropped off in the vehicle. (Stark: paragraph [0075]) The motivation to combine Stark persists. 
and the computer program product comprising an executable portion configured to provide, over the computer network, to the client device, a user interface configured to receive confirmation.
 Melechko further teaches that the user may be provided with an interface which receives confirmation from the user as to the alternative delivery site. (Melechko: col. 4 lines 34-41, See col. 3 lines 40-52 regarding browser interfaces)
As per claim 19, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 17, as outlined above, and further teaches: 
further comprising: the computer program product comprising an executable portion configured to provide, over the computer network, to the client device, a user interface configured to enable the original consignee to indicate that the item should be delivered to the default delivery location.
 Melechko further teaches that the user may be provided with an interface which receives confirmation from the user as to the alternative delivery site. (Melechko: col. 4 lines 34-41) Melechko further teaches that the user may select the original location, however, at a new time period. (Melechko: col. 6 lines 39-55, See col. 3 lines 40-52 regarding browser interfaces))
As per claim 20, Melechko in view of Stark further in view of McLellan teaches all of the limitations of claim 17, as outlined above, and further teaches: 
further comprising: the computer program product comprising an executable portion configured to provide, over the computer network, to the client device, a user interface configured to enable the original consignee to register as one of the one or more alternative consignees. enabling other original consignees to select the original consignee as one of their alternative consignees.
 Stark teaches a system for delivery to vehicles wherein the system may store profile information for each user which includes vehicles to which the user would like their package delivered as well as alternative package delivery locations, wherein stored in the profile of the user may be a consent for packages of other users to be placed in the vehicle. (Stark: paragraphs [0022-24, 64]) Mclellan further teaches a registration interface allowing a user to register their alternative delivery location preferences. (Mclellan: paragraphs [0038, 40, 58]) See col. 3 lines 40-52 regarding browser interfaces used to receive information into the system.  The motivations to combine Stark and Mclellan persist.
Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Melechko in view of Stark further in view of Mclellan and further in view of Beaurepaire et al. (U.S. PG Pub. No. 20160189098; hereinafter "Beau").
As per claim 2, Melechko in view of Stark further in view of Mclellan teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the causing of the control signal to be sent includes communicating to a third party car monitoring service that sends the control signal to the unattended vehicle.
 Beau, however, teaches that a configuration platform with social networking service 109 (separate from a services platform 113, and therefore a third party car monitoring service) may perform the function of receiving a request from a user to unlock a car and the subsequent sending of a signal to unlock the car for the user. (Beau: paragraph [0088], Fig. 1, 9B) Beau teaches combining the above elements with the teachings of Melechko in view of Stark further in view of Mclellan for the benefit of addressing the problems of inconvenience and time consumption in delivering packages. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Melechko in view of Stark further in view of Mclellan to achieve the aforementioned benefits.
As  per claim 3, Melechko in view of Stark further in view of Mclellan teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the location determining device is a mobile device of the original consignee.
 Melechko teaches that, when a delivery site has not been predetermined by the customer or automatically determined by the system, a notification is sent to the customer that allows the customer to select one or more alternate delivery sites. (Melechko: col. 8, lines 14-24) Melechko further teaches the use of a GPS system to determine locations and therefore teaches the receipt of location coordinates. (Melechko: col. 4 lines 1-9) Stark teaches that when a delivery to a vehicle occurs (which may comprise either an original delivery to a vehicle, or an alternative delivery to a vehicle of another user upon determination that the first vehicle is unavailable), the system may receive position information from a location determining device comprising a satellite navigation device of the vehicle. (Stark: paragraphs [0022-24, 30-31,35-36, 39, 63-64]) The motivation to combine Stark persists. Melechko in view of Stark further in view of Mclellan, however, does not appear to explicitly teach that the determination of the location of the vehicle is performed using the location of a mobile device of the user.
Beau, however, teaches that the location of the mobile device of a user may be used to determine the location of a vehicle to which a delivery is to be made. (Beau: paragraphs [0033, 35, 38, 40, 48-49, 62-64], Fig. 1, 5) Beau teaches combining the above elements with the teachings of Melechko in view of Stark further in view of Mclellan for the benefit of addressing the problems of inconvenience and time consumption in delivering packages. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Melechko in view of Stark further in view of Mclellan to achieve the aforementioned benefits.
As per claim 4, Melechko in view of Stark further in view of Mclellan and further in view of Beaurepaire teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein the determining of the first set of coordinates includes finding the unattended vehicle using GPS coordinates of the mobile device.
 Beau, as outlined above, teaches that the location of the mobile device of a user may be used to determine the location of a vehicle to which a delivery is to be made. (Beau: paragraphs [0033, 35, 38, 40, 48-49, 62-64], Fig. 1, 5) The motivation to combine Beau persists.
As per claim 5, Melechko in view of Stark further in view of Mclellan and further in view of Beaurepaire teaches all of the limitations of claim 4, as outlined above, and further teaches:
wherein the finding of the unattended vehicle includes receiving a customer notification from the original consignee.
 Stark further teaches that the user may send position information to the system which helps the courier locate the vehicle. (Stark: paragraphs [0033-35]) The motivation to combine Stark persists.
As per claim 10, Melechko in view of Stark further in view of Mclellan teaches all of the limitations of claim 9, as outlined above, but does not appear to explicitly teach:
wherein the sending of the control signal is preceded by communicating, by the one or more facilities, to the third party car monitoring service that sends the control signal to the unattended vehicle.
 Beau, however, teaches that a configuration platform with social networking service 109 (separate from a services platform 113, and therefore a third party car monitoring service) may perform the function of receiving a request from a user to unlock a car and the subsequent sending of a signal to unlock the car for the user. (Beau: paragraph [0088], Fig. 1, 9B) Beau teaches combining the above elements with the teachings of Melechko in view of Stark further in view of Mclellan for the benefit of addressing the problems of inconvenience and time consumption in delivering packages. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Melechko in view of Stark further in view of Mclellan to achieve the aforementioned benefits.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melechko in view of Stark further in view of Mclellan and further in view of Mclellan et. al. (U.S. PG Pub. No. 20050004877; hereinafter "Kerry").
As per claim 13, Melechko in view of Stark further in view of Mclellan teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the memory and program code are further configured to, with the processor, cause the apparatus to: determine whether the first priority alternative consignee is available to receive the item;
Melechko teaches that a notification is received of unavailability of a second delivery site (which may be the next site on a list ordered by the customer, as outlined above). (Melechko: col. 8, lines 43-50) Thus, Melechko teaches that the system may determine whether the first priority alternative consignee is available to receive the item.
in an instance in which the first priority alternative consignee is available to receive the item, deliver the item to the first priority alternative consignee;
 Melechko teaches that the system may identify one or more alternate delivery sites which have been predetermined/preselected by a customer. (Melechko: col. 4, lines 57-67, col. 8, lines 14-25) Melechko teaches that the user may also order the listing of alternative delivery sites. (Melechko: col. 4, lines 53-57) Melechko teaches that a shipment may be redirected to an alternative delivery site on the list if it is available to receive the item. (Melechko: col. 9, lines 5-10)
With respect to the following limitation:
in an instance in which the first priority alternative consignee is not available to receive the item, determine a second priority alternative consignee; 
 Melechko teaches, as outlined above, a system which may attempt delivery at a number of different delivery locations which have been ordered by a user, and therefore teaches that the system may determine a second priority alternative consignee. (Melechko: col. 8, lines 14-25; col. 4, lines 53-67)
 However, to the extent that Melechko does not explicitly teach that a second priority alternative consignee is determined, Kerry teaches a method which, after making a second attempted delivery at a first priority alternative consignee, then returns to attempt delivery at a second priority alternative consignee which has been determined by the system. (Kerry: paragraphs [0040-42, 66], Fig. 3 showing delivery attempts and preferred redirection locations run on a loop until delivery is successful) It can be seen that each element is taught by either Kerry or Melechko. Determining a second alternative consignee as well as whether they're available prior to delivering the item to the second priority alternative consignee does not affect the normal functioning of the elements taught by Melechko. Because the elements do not affect the normal functioning of one another, the results of the combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kerry with the teachings of Melechko, since the result is merely a combination of old elements and, since the elements do not affect the normal functioning of one another, the results of the combination would have been predictable.
Melechko in view of Stark further in view of Mclellan and further in view of Kerry further teaches:
determine whether the second priority alternative consignee is available to receive the item;
Melechko teaches, as outlined above, a system which may attempt delivery at a number of different delivery locations which have been ordered by a user, and further teaches that a notification may be received that a given delivery site is unavailable. (Melechko: col. 8, lines 14-25; col. 4, lines 53-67; col. 8, lines 43-50) Thus, Melechko teaches determining whether a second priority alternative consignee is available to receive the item.
and in an instance in which the second priority alternative consignee is available to receive the item, deliver the item to the second priority alternative consignee.
 Melechko teaches that the shipment may be redirected to the new delivery site. (Melechko: col. 9, lines 40-46) Thus, Melechko teaches delivering the item to the second priority alternative consignee.
As per claim 14, Melechko in view of Stark further in view of Mclellan and further in view of Kerry teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the memory and program code are further configured to, with the processor, cause the apparatus to: provide, over the wired or wireless protocol computer network, to the client device, a notification that the item was delivered, the notification comprising information indicative of which of the one or more alternative consignees to which the item was delivered;
Stark further teaches that an SMS or an email may be sent to a customer notifying them that the package has been dropped off in the vehicle. (Stark: paragraph [0075]) The motivation to combine Stark persists. 
and provide, over the wired or wireless protocol computer network, to the client device, a user interface element of the user interface configured to receive confirmation.
Melechko further teaches that the user may be provided with an interface which receives confirmation from the user as to the alternative delivery site. (Melechko: col. 4 lines 34-41, See col. 3 lines 40-52 regarding browser interfaces)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628